UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-51358 Kenexa Corporation (Exact Name of Registrant as Specified in Its Charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-3024013 (I.R.S. Employer Identification Number) 650 East Swedesford Road, Wayne, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (610) 971-9171 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨Accelerated filer xNon-accelerated Filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox On November 5, 2010, 22,779,496 shares of the registrant’s Common Stock, $0.01 par value, were outstanding. , 1 Kenexa Corporation and Subsidiaries FORM 10-Q Quarter Ended September 30, 2010 Table of Contents PART I: FINANCIAL INFORMATION Page Item I: Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Shareholders’ Equity for the nine months ended September 30, 2010 (unaudited) and the year ended December 31, 2009 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3: Quantitative and Qualitative Disclosures about Market Risk 49 Item 4: Controls and Procedures 49 PART II: OTHER INFORMATION Item 1: Legal Proceedings 50 Item 1A: Risk Factors 51 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3: Defaults Upon Senior Securities 51 Item 4: Removed and Reserved 51 Item 5: Other Information 51 Item 6: Exhibits 51 Signatures 52 Exhibit Index 53 2 Table of Contents PART I FINANCIAL INFORMATION Item 1: Financial Statements Kenexa Corporation and Subsidiaries Consolidated Balance Sheets (In thousands, except share data) September 30, December 31, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Short-term investments — Accounts receivable, net of allowance for doubtful accounts of $1,896 and $2,090, respectively Unbilled receivables Income tax receivable Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation Software, net of accumulated amortization Goodwill Intangible assets, net of accumulated amortization Deferred income taxes, non-current Deferred financing costs, net of accumulated amortization 81 — Other long-term assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Notes payable, current 5 16 Commissions payable Accrued compensation and benefits Other accrued liabilities Deferred revenue Capital lease obligations Total current liabilities Capital lease obligations, less current portion Revolving credit loan — Deferred income taxes Other non-current liabilities Total liabilities Commitments and Contingencies Temporary Equity Noncontrolling interest Shareholders’ Equity Preferred stock, par value $0.01; 10,000,000 shares authorized; no shares issued or outstanding — — Common stock, par value $0.01; 100,000,000 shares authorized;22,708,829 and 22,561,883 shares issued and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 3 Table of Contents Kenexa Corporation and Subsidiaries Consolidated Statements of Operations (In thousands, except share and per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Subscription $ Other Total revenues Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative Research and development Depreciation and amortization Goodwill impairment charge — — — Total operating expenses Income (loss) from operations ) Interest income (expense) 72 ) ) (Loss) income on change in fair market value of investments including ARS and put option, net and sale of municipal bonds ) ) 54 Income (loss) before income tax ) Income tax expense 26 Net income (loss) $ ) Income allocated to noncontrolling interests ) — ) — Accretion associated with variable interest entity ) — ) — Net income (loss)allocable to common shareholders $ ) Basic net income (loss) per share $ ) Weighted average shares used to compute net income (loss) allocable to common shareholders per share – basic Diluted net income (loss) per share $ ) Weighted average shares used to compute net income (loss) allocable to common shareholders per share – diluted See notes to consolidated financial statements. 4 Table of Contents Kenexa Corporation and Subsidiaries Consolidated Statements of Shareholders’ Equity (In thousands) Common stock Additional paid-in capital Accumulated deficit Accumulated other comprehensive loss Total Shareholders’ equity Comprehensive (loss) income Balance, December 31, 2008 $ $ $ ) $ ) $ $ ) Loss on currency translation adjustments — — — ) ) ) Unrealized loss on short-term investments — — — ) ) ) Share-based compensation expense — Option exercises — 70 — — 70 — Employee stock purchase plan 1 — — — Income allocated to noncontrolling interest — — ) — ) ) Net loss — — ) — ) ) Balance, December 31, 2009 $ $ $ ) $ ) $ $ ) Loss on currency translation adjustments — — — ) ) ) Unrealized gain on short-term investments — — — Share-based compensation expense — Option exercises 1 — — — Employee stock purchase plan — Income allocated to noncontrolling interest — — ) — ) ) Accretion associated with variable interest entity — ) — — ) ) Net income — — — Balance, September 30, 2010 (unaudited) $ $ $ ) $ ) $ $ See notes to consolidated financial statements. 5 Table of Contents Kenexa Corporation and Subsidiaries Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine months ended September 30, Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income(loss) to net cash provided by operating activities: Depreciation and amortization Loss on disposal of property and equipment 48 — Realized loss on available-for-sale securities — Gain (loss) on change in fair market value of ARS and put option, net (3 ) 9 Goodwill impairment charge — Share-based compensation expense Amortization of deferred financing costs 2 Bad debt net of recoveries ) ) Deferred income tax benefit ) ) Changes in assets and liabilities Accounts and unbilled receivables ) Prepaid expenses and other current assets ) ) Income taxes receivable 83 Other long-term assets ) ) Accounts payable Accrued compensation and other accrued liabilities Commissions payable Deferred revenue Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Capitalized software and purchases of propertyand equipment ) ) Purchases of available-for-sale securities ) ) Sales of available-for-sale securities Sales of trading securities Acquisitions and variable interest entity, net of cash acquired ) ) Cash released from escrow for acquisitions — Net cash provided by (used in) investing activities ) Cash flows from financing activities Borrowings from revolving credit loan — Net repayments of notes payable (9
